The conviction is for the transportation of intoxicating liquor with punishment of one year in the penitentiary.
The state has filed a motion to dismiss the appeal because of an insufficient recognizance. As it appears in the record it contains no *Page 395 
recital that appellant stands convicted of any offense. It is not in conformity with Article 903 of the Code of Criminal Procedure. The defect is in all respects the same as that pointed out in Westbrook v. State, 88 Tex.Crim. Rep.,227 S.W. 1104, which was held fatal to the appeal.
The state's motion must be sustained, and the appeal is ordered dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.